— In an action to recover damages for personal injuries, etc., predicated upon a theory of chiropractic malpractice, the defendant third-party plaintiff appeals from an order of the Supreme Court, Nassau County (Widlitz,. J.), dated June 5,1981, which denied his motion for an order directing that no medical malpractice panel be held with respect to the third-party action, and referred the third-party action to the medical malpractice panel. Leave to appeal is hereby granted to the appellant by Justice Gulotta. Order affirmed, with $50 costs and disbursements (see Faden v Robbins, 88 AD2d 631). Damiani, J. P., Lazer, Gulotta and Brown, JJ..concur.